Per curiam:
Shannon J. Edwards appeals the denial of her amended Rule 24.035 motion which alleged ineffective assistance of counsel because *853trial counsel told her that if she went to trial she would likely be convicted and receive a sentence of 15 to 25 years, causing her to plead guilty in exchange for a 10 year sentence out of fear that she would receive a higher sentence if she went to trial. The motion court found that Edwards's guilty plea was not coerced. Finding no error, we affirm. Rule 84.16(b).